*386Opinion by
Wilson, J.
It was stipulated that the landed net weight at the time of importation of the 193 bales of wool herein, entered for warehouse, was 68,729 pounds; that the landed net weight of the 125 bales withdrawn from warehouse for consumption duty paid was 43,856 pounds: that the landed net weight of the 68 bales withdrawn for export in bond was 24,873 pounds; and, further, that the said warehouse entry may be reliquidated on the basis of 68,729 pounds net weight, with allocation of 43,856 pounds to the 125 bales withdrawn for consumption duty paid and 24,873 pounds to the 68 bales covered by said export entry. The protest was sustained accordingly.